Title: Editorial Note
From: 
To: 


      Adams returned to Braintree from Philadelphia on 21 December 1775 and departed from Watertown for the Continental Congress five weeks later on 25 January 1776 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:226, 227). Relatively little is known about his activities and thinking in this period, for he wrote few letters and made no entries in his Diary. The official record of his role in the Council at Watertown is comparatively meager, even his days in attendance being uncertain. Although Adams is not listed as present until 28 December, he may have begun attending earlier, for he signed a number of resolutions dated the 26th, and on the 27th he was named to a committee. He also signed two Council resolutions on 3 January and one on the 10th, when he was not recorded as present (No. I, below). Payroll records indicate that he was paid for sixteen days’ attendance, but the clerk listed him as present on only fifteen: 28–30 December 1775, 4–6, 11–13, 15–19, and 24 January 1776 (Records of the States, Microfilm, Mass. A. 1a, Reel No. 12, Unit 1, p. 402–497, passim; M-Ar:164, p. 269 gives the payroll record).
      During that time he served on eight committees, the most important of which were those to form a plan for arming one or more vessels, to consider a letter from General Washington dated 10 January, and to draft a proclamation to open the courts (Nos. II, III, IV, below). The other committees, for which no information has been found to illuminate Adams’ role in their activities, were those to respond to a petition from the Town of Harvard complaining of excessive wages paid to officers in the army, to investigate the character of Dr. Samuel Gelston, who was accused of supplying the British Army with provisions (see Gelston to JA, 19 Jan. 1776, below), to report on a letter about lead from William Williams of Connecticut, to wait on Washington with the response to the General’s letter, and to consider the militia bill (Records of the States, Microfilm, Mass. A. 1a, Reel No. 12, Unit 1, p. 401–402, 425, 450, 452).
      While carrying on this strenuous schedule, Adams, as a member of the Continental Congress, advised Washington on Gen. Charles Lee’s plan to bring New York under American control and attended two meetings at headquarters (
        
        JA to Washington, 6 Jan. 1776, and Washington to JA, 15 Jan. 1776, both below
       ; DLC: Washington Papers, 22:101, 102). He was probably also consulting privately with various members of the General Court, as well as with Washington and his generals. Adams’ last full day with the Council was apparently 19 January, the day on which the proclamation for opening the courts was accepted by that body (Records of the States, Microfilm, Mass. A. 1a, Reel No. 12, Unit 1, p. 472–476).
      His return to the Continental Congress, so far as the General Court was concerned, had been settled on 15 December, although the official appointment and instructions for the delegates were delayed until 18 January. The General Court gave Adams 126 out of a possible 129 votes. John Hancock was elected unanimously, and Samuel Adams got only two fewer votes than John. Robert Treat Paine, however, was chosen by the minimum number of required votes, 65, and Elbridge Gerry, with no vote count recorded, was selected to replace Thomas Cushing (same, p. 467, 371–372). The election brought to a climax the political controversy that had divided Massachusetts leaders into moderates and radicals on the issue of American relations with Great Britain (see James Warren to JA, 3 Dec. 1775, note 12, above, and Thomas Cushing to Robert Treat Paine, 29 Feb. 1776, MHi: Robert Treat Paine Papers). Adams’ margin of victory and the election of Gerry, who would give the radicals so clear a majority within the delegation that the Massachusetts vote would no longer be indecisive, probably influenced Adams’ decision to return to Philadelphia. He was also swayed by the urgings of James Warren and other friends and by his own belief that the courts could open effectively without his being present as Chief Justice given the proclamation (No. IV, below) that was to be read upon their opening (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:192).
      After a busy day in the Council on 19 January, Adams set out for Braintree. On 23 January he began his trip to Philadelphia, stopping in Watertown, where he had a last, probably brief, meeting with the Council and perhaps received the £130 voted by the General Court to each of the delegates to the congress (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715- ], Boston, reprinted by the Massachusetts Historical Society, 1919- . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1775–1776, 3d sess., p. 201). He also attended a meeting at Cambridge between Generals Washington and Gates and “half a Dozen Sachems and Warriours of the french Cocknowaga Tribe,” to whom he was introduced by Washington as a member of the “Grand Council Fire at Philadelphia.” The following morning, at about ten, Gerry called for him, and the two men set out on their journey to attend what was to be a momentous session of the congress (Diary and Autobiography,Diary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols. 2:226–227; JA to AA, 24 Jan., Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:343).
     